Citation Nr: 1819934	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  14-15 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for bilateral foot condition, claimed as flat feet.

2. Entitlement to service connection for hemorrhoids, and its residuals.

3. Entitlement to an initial increased rating for left total knee replacement, currently evaluated as 30 percent disabling.

4. Entitlement to an initial increased rating for degenerative arthritis of the thoracolumbar spine, currently evaluated as 20 percent disabling.

5. Entitlement to an initial increased rating for cervical spine degenerative arthritis, currently evaluated as 10 percent disabling.

6. Entitlement to an initial increased rating for headaches, currently evaluated as noncompensable.

7. Entitlement to an initial increased rating for scars status post left total knee replacement, currently evaluated as noncompensable.


ORDER

Entitlement to service connection for degenerative joint disease and heel spur of the right foot is granted.

Entitlement to service connection for degenerative joint disease and heel spur of the left foot is granted.

Entitlement to an initial increased rating for scars status post left total knee replacement, currently evaluated as noncompensable, is dismissed.


FINDINGS OF FACTS

1. The Veteran's degenerative joint disease and heel spur of the right foot is related to his active service.

2. The Veteran's degenerative joint disease and heel spur of the left foot is related to his active service.

3. At a March 2017 Travel Board hearing, the Veteran indicated that it was his intent to withdraw the appeal for entitlement to an initial increased rating for scars status post left total knee replacement, currently evaluated as noncompensable.


CONCLUSIONS OF LAW

1. The criteria for service connection for degenerative joint disease and heel spur of the right foot have been met. 38 U.S.C. §§ 1101, 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. § 3.303, 3.304, 3.307, 3.309 (2017).

2. The criteria for service connection for degenerative joint disease and heel spur of the left foot have been met. 38 U.S.C. §§ 1101, 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. § 3.303, 3.304, 3.307, 3.309 (2017).

3. The criteria for withdrawal of an appeal by the appellant on the issue of entitlement to an initial increased rating for scars status post left total knee replacement, currently evaluated as noncompensable, have been met. 38 U.S.C. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran had active duty from March 1987 until April 2011.

These matters are before the Board of Veterans' Appeals (Board) on appeal the rating decision dated in September 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In March 2017, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge. A transcript of that hearing is of record.

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C. § 7105 (West 2014). An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (4). Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204. 

In the present case, the appellant, at the March 2017 Travel Board hearing indicated that it is his intent to withdraw the appeal for entitlement to an increased rating for scars status post left total knee replacement, currently evaluated as noncompensable. (See Board Hearing Transcript page 2). Thus, there remain no allegations of errors of fact or law for appellate consideration on that issue. Accordingly, the Board does not have jurisdiction to review the issue of entitlement to an increased rating for scars status post left total knee replacement, currently evaluated as noncompensable.

The remaining issues of on appeal are being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Entitlement to service connection for bilateral foot condition, claimed as flat feet

The Veteran contends that he has a bilateral foot condition related to his military service.

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303 (a).

The question for the Board is whether the Veteran has bilateral foot condition that is etiologically related to, or aggravated by, an in-service disease or injury. 

The Board finds that competent, credible, and probative evidence establishes that the Veteran's bilateral foot condition is etiologically related to the Veteran's active service.

Service connection may be granted for disability or injury incurred in or aggravated by active military service. 38 U.S.C. § 1110; 38 C.F.R. § 3.303 (a). Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service. 38 C.F.R. § 3.303 (d); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

Here, the Veteran was afforded a VA medical examination in March 2011. The examination report noted x-ray finding revealing moderate degenerative changes and plantar calcaneal spur, within both feet. The Veteran was subsequently diagnosed with degenerative joint disease and heel spur, of the right and left foot. Additionally, the Veteran's bilateral foot disorder has been manifested by constant pain. (See Hearing Transcript page 34).

Here, the evidence of record reflects that the Veteran's degenerative joint disease and heel spur, of the right and left foot has been manifested during service. Specifically, the claims folder reflects that each foot has been diagnosed with degenerative arthritis established by x-ray on examination in March 2011, while the Veteran was on active duty. As such, service connection for the Veteran's degenerative joint disease and heel spur, of the right and left foot is warranted. 38 C.F.R. §§ 3.303.


REMAND

Hemorrhoids, and its residuals

The Veteran contends that he has hemorrhoids related to his military service.

The Veteran was provided a VA medical examination in March 2011. The examination report noted no evidence of hemorrhoids or fissures at the time of examination. However, the Veteran's service treatment records (STR's) reflect the Veteran with complaints or and treatment for hemorrhoids and blood in the stool. Additionally, the Veteran has stated that his hemorrhoid condition occurs approximately four times a year and last a couple of days. (See Hearing Transcript page 41 and 42).

Based on the nature of the Veteran's claimed condition, his consistent statements of its occurrence and symptoms, and the medical evidence, the Board finds that a supplemental examination and opinion is needed in regard of the issue. The Board finds that an examination assessing the Veteran's claim condition and its residuals is necessary prior to adjudicating the claim.

In regard to the remaining claims on appeal, the Veteran, through his representative, has asserted that his service-connected disabilities have gotten worse during the pendency of this appeal. Based on the Veteran's statements that his service-connected disabilities have gotten worse, the Board finds that another VA examination is warranted. Snuffer v. Gober, 10 Vet. App. 400 (1997).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA medical examination to ascertain the nature and etiology of his claimed hemorrhoids and its residuals with the appropriate examiner. The claims folder must be reviewed in conjunction with the examination. Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.

a) The examiner should identify all current disabilities related to the Veteran's claimed hemorrhoids condition.

b) For each condition diagnosed, the examiner must opine as to whether any such condition is at least as likely as not (50 percent probability or greater) related to the Veteran's active duty military service. 

The examiner should cite to the medical and competent lay evidence of record (including the Veteran's statements) and explain the rationale for all opinions given in his examination report.

2. Schedule the Veteran for a VA medical examination with the appropriate clinician to determine the current severity of his left knee disability. The claims file should be made available for the examiner to review, and the examination report should reflect that such review was accomplished. All pertinent findings should be reported. Provide findings as to the range of motion of the left knee, tested for pain on both active and passive motion, in weight-bearing and non-weight-bearing, and indicate whether range of motion is additionally limited due to such factors as pain on motion, weakened movement, excess fatigability, diminished endurance, or incoordination. The examiner should report (in degrees) the point at which pain is objectively recorded. In doing so, the examiner should offer an opinion as to whether pain could significantly limit functional ability during flare-ups. Such determinations should, if feasible, be portrayed in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups. If possible a comparison of range with the opposite undamaged joint should be made.

3. Schedule the Veteran for a VA medical examination with the appropriate clinician to determine the current severity of his cervical spine and thoracolumbar spine. The claims file should be made available for the examiner to review, and the examination report should reflect that such review was accomplished. All pertinent findings should be reported. Provide findings as to the range of motion of the cervical and thoracolumbar spine, tested for pain on both active and passive motion, in weight-bearing and non-weight-bearing, and indicate whether range of motion is additionally limited due to such factors as pain on motion, weakened movement, excess fatigability, diminished endurance, or incoordination. The examiner should report (in degrees) the point at which pain is objectively recorded. In doing so, the examiner should offer an opinion as to whether pain could significantly limit functional ability during flare-ups. Such determinations should, if feasible, be portrayed in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups.

4. Schedule the Veteran for a VA examination to determine the nature and severity of his service-connected headaches. The claims file must be made available to the examiner for review in connection with the examination. The examiner especially needs to provide specific findings addressing the rating criteria listed under 38 C.F.R. § 4.124a (2017), for DC 8100 (migraines). The examiner should make specific findings concerning the frequency and nature of the Veteran's headaches as follows:

a) Specifically comment on whether the Veteran has any "characteristic prostrating attacks," and if he does, specify their frequency. 

b) Specific findings are requested on whether the headaches are very frequent, completely prostrating, and/or prolonged, and productive of severe economic inadaptability. 

The examiner must provide a rationale for any opinion rendered. If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so. In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

5. After undertaking any other development deemed appropriate, the RO should readjudicate the issues on appeal. If the benefit sought on appeal is not granted, the RO should issue a supplemental statement of the case (SSOC) and provide the Veteran and his representative with an appropriate opportunity to respond. Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (West 2014).



______________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	Brandon A. Williams, Associate Counsel

Copy mailed to:  [Disabled American Veterans]


Department of Veterans Affairs


